DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1- 20 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections – 35 U.S.C. § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-5 and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

4-1.	Regarding independent claim 1, the claim falls within the process category of 101, and is directed to a process for transmitting graphical data of historical test result data having an indicator for a test result value at a location calculated by normalizing the historical test result data.
	The limitation “generating... graphical data for displaying the historical test result data..., wherein generating the graphical data comprises calculating a location for displaying an indicator for the test result value relative to the total chart range, and wherein calculating the location comprises normalizing the historical test result data of the test by fitting the test range to the chart subrange” 
	The judicial exception is not integrated into a practical application. In particular, the claim recites a computer system and a user computing device. The computer system and the user computing device amounts to no more than mere instructions to apply the exception using a generic computer component. The additional limitations of “receiving... a request for historical test result data...,” “in response to receiving the request, accessing historical test result data...,” and “accessing... chart data...” amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The additional limitations of “transmitting the graphical data... for rendering and display...” merely transmits data for display, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the computer system and computing device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The receipt of a request and accessing of historical test result data and chart data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The transmission of graphical data for rendering and display merely transmits data for display, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.

fitting the test range to the chart subrange comprises at least one of scaling and offsetting to the test range to the chart subrange” correspond to mathematical concepts. No further limitations in the dependent claims integrate the judicial exception into a practical application. The dependent claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

4-3.	As per dependent claim 3, the limitations of “wherein:... the graphical data further includes a second location for displaying a second indicator relative to the total range, the second indicator corresponding to the second test result value, and generating the graphical data further comprises calculating the second location by normalizing the historical test result data by fitting the second test range to the chart subrange” cover the calculation of mathematical formulas. This falls within the mathematical concepts category of abstract ideas.
The additional limitations of “the test is a first test, the test result value is a first test result value, and the test range is a first test range, the historical test result data further includes a second test result value for a second test and a second test range for the second test” relate to accessing the historical test result data in [lines 4-6 of claim 1] and thus, amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitations relating to the accessing of the historical test result data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.



4-4.	Dependent claim 4 depends from claim 3, and thus recites the same calculation of mathematical formulas that fall within the mathematical concepts category of abstract ideas.
The additional limitation of “wherein the first test range and the second test range are different” relate to accessing the historical test result data in [lines 4-6 of claim 1] and thus, amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitations relating to the accessing of the historical test result data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.

4-5.	Dependent claim 5, the limitation of “wherein calculating the location of the indicator and fitting of the test range to the chart subrange are performed using the following equation:  
            
                x
                c
                h
                a
                r
                t
                =
                
                    
                        
                            
                                x
                                t
                                e
                                s
                                t
                                -
                                B
                                t
                                e
                                s
                                t
                            
                        
                    
                    
                        R
                        t
                        e
                        s
                        t
                        /
                        R
                        c
                        h
                        a
                        r
                        t
                    
                
                +
                B
                c
                h
                a
                r
                t
            
        
where:
	Xchart is the location of the indicator relative to the total range,
Xtest is the test result value,
Rtest is a magnitude of the test range,
Rchart is a magnitude of the chart subrange,
Btest is a threshold value for the test range, and
Bchart is a threshold value for the chart subrange corresponding to the threshold value for the test range” cover the calculation of mathematical formulas. This falls within the mathematical concepts 

4-6.	Dependent claim 7 depends from claim 1, and thus recites the same calculation of mathematical formulas that fall within the mathematical concepts category of abstract ideas.
The additional limitation of “wherein each of the test range and the chart subrange correspond to a normal result range for the test type” relate to accessing the historical test result data and chart data in [lines 4-9 of claim 1] and thus, amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitation relating to the accessing of the historical test result data and chart data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.

4-7.	Dependent claim 8 depends from claim 1, and thus recites the same calculation of mathematical formulas that fall within the mathematical concepts category of abstract ideas.
The additional limitation of “wherein the chart subrange corresponds to an intermediate range of the total range such that the chart includes at least three visually delineated ranges, the at least three visually delineated ranges including a first visually delineated range corresponding to the chart subrange, a second visually delineated range corresponding to values below the first visually delineated range, and a third visually delineated ranges corresponding to values above the first visually delineated range” relate to accessing the chart data in [lines 7-9 of claim 1] and thus, amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitation relating to the accessing of the chart data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.

4-8.	Dependent claim 9 depends from claim 1, and thus recites the same calculation of mathematical formulas that fall within the mathematical concepts category of abstract ideas.
The additional limitation of “wherein the chart subrange corresponds to one of an upper range and a lower range of the total range such that the chart includes at least two visually delineated ranges, the at least two visually delineated ranges including a first visually delineated range corresponding to the chart subrange and a second visually delineated range corresponding to values above the first visually delineated range when the template range is the lower range or values below the first visually delineated range when the template range is the upper range” relate to accessing the chart data in [lines 7-9 of claim 1] and thus, amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitation relating to the accessing of the chart data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.


The additional limitation of “subsequent to transmitting the graphical data to the user computing device, receiving, at the computing system and from the user computing device, a message including an identifier corresponding to a graphical element of the chart; and in response to receiving the message, transmitting from the computing system, at least one of additional test result data corresponding to the test or content associated with the test to the user computing device” amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the receipt of a message and transmission of at least one additional test result data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.

4-10.	Independent claim 11 recites similar limitations as claim 1. Claim 11 therefore recites the same mathematical concept category of abstract ideas as claim 1. 
Claim 11 also recites the same additional limitations as claim 1 that, for the same reasons, do not integrate the abstract idea into a practical application. The additional limitations of one or more processors and memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 

4-11.	Dependent claims 12-15 recite similar limitations as claims 2-4 and 7 respectively. Claims 12-15 are therefore rejected under 35 U.S.C. 101 for the same reasons.

4-12.	Regarding independent claim 16, the claim falls within the process category of 101, and is directed to a process for transmitting graphical data of historical test result data having an indicator for a test result value at a location calculated by normalizing the historical test result data.
	The limitation “the graphical data includes an indicator location for displaying an indicator relative to a total range of a chart, the indicator corresponding to a test result value of a test included in the historical test result data, and the indicator location is calculated by the remote computing device by normalizing the historical test result data of the test by fitting a test range corresponding to the test to a chart subrange of the chart, the chart subrange being a portion of a total range of the chart corresponding to the test range” cover the calculation of mathematical formulas. This falls within the mathematical concepts category of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claim recites a user computing device and a remote computing system. The user computing device and remote computing system amounts to no more than mere instructions to apply the exception using a generic computer component. The additional limitations of “transmitting, from a user computing device, a request for historical test result data associated with a patient to a remote computing system, the request including a test type; receiving, at the user computing device and from the remote computing system, graphical data for rendering and displaying a chart of the historical test result data, wherein: the graphical data is generated by the remote computing device” amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The additional limitations of “in response to receiving the graphical data, rendering the graphical data using the user computing device to display the chart on a display of the user computing device, the chart including the indicator at the indicator location” merely displays data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the user computing device and remote computing system amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The transmission of a request for data and receipt of graphical data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The rendering of the graphical data merely displays data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The claim is not patent eligible.

4-13.	As per dependent claim 17, the limitations of “the indicator location is one of a plurality of indicator locations included in the graphical data, each of the plurality of indicator locations associated with a respective test result value of a respective test of the test type, each indicator location is calculated by the remote computing device by normalizing the historical test result data of the respective test by fitting a respective test range corresponding to the respective test to the chart subrange” cover the calculation of mathematical formulas. This falls within the mathematical concepts category of abstract ideas.
The additional limitations of “rendering the graphical data includes displaying a respective indicator at each of the plurality of indicator locations” merely displays data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitations relating to rendering of the graphical data amounts to insignificant extra-solution activity, i.e., the mere gathering of information. See MPEP 2106.05(g). The claim is not patent eligible.

4-14. Dependent claim 18 recites similar limitations as claim 6. Claim 18 therefore recites the same mathematical concept category of abstract ideas as claim 1. 
The additional limitation “wherein rendering the graphical data further includes displaying a most recent test results value adjacent a most recent indicator” merely displays data, and therefore amounts to post-solution activity. See MPEP 2106.05(g). The outputting of data does not meaningfully limit the claim because it is an activity that must be performed in any method that evaluates data and provides a result.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the limitations relating to rendering of the graphical data amounts to 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayers et al (Pub. No. US 2007/0198301).

Claims 1-4, 7-10 (Method)
Claims 11-15 (System)
7-1.	Regarding claims 1 and 11, Ayers teach the claim comprising: receiving, at a computing system and from a user computing device, a request for historical test result data associated with a patient, the request including a test type; at the computing system and in response to receiving the request, accessing historical test result data associated with the patient for the test type, the historical test result data including a test result value for a test of the test type and a test range for the test, by [paragraph 10, lines 1-4; paragraph 36]. The medical data includes historical data, or past medical results, and may combine the historical data with the received medical readings to be output to the display device [paragraph 26]. This may be applied to many different types of medical data and medical tests [paragraph 65]. The output comprises a report containing current results of medical tests, a range of reference data, and an indicator identifying if the current result is outside with regard to the range [paragraph 42]. 
Ayers teaches accessing, using the computing system, chart data associated with the test type, the chart data including a total chart range and a chart subrange, the chart subrange being a portion of the total chart range corresponding to the test range; generating, at the computing system, graphical data for displaying the historical test result data at the user computing device, by disclosing that the report may additionally include charts or graphs that illustrate the trends of the medical data over time [paragraph 50]. The graph includes proportional time scales with time markers determined by a proportional division of the time when data points were collected, and a y-axis divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraph 51].
Ayers teaches wherein generating the graphical data comprises calculating a location for displaying an indicator for the test result value relative to the total chart range, and wherein calculating the location comprises normalizing the historical test result data of the test by fitting the test range to the chart subrange, by disclosing that the graph includes current and past medical data as data points within the test range [paragraph 56; figure 4].  As shown in [figures 4, 6], various versions of the normalized data are presented using a scale about both the x and y axis [paragraphs 51, 58-59].
transmitting the graphical data from the computing system to the user computing device for rendering and display at the user computing device, by disclosing outputting the report and graph to the display device [paragraph 39; figures 4, 6-9].

7-2.	Regarding claims 2 and 12, Ayers teaches all the limitations of claims 1 and 11 respectively, wherein fitting the test range to the chart subrange comprises at least one of scaling and offsetting to the test range to the chart subrange, by disclosing [figures 4, 6] which show various versions of the normalized data presented using a scale about both the x and y axis. Proportional time scales are used with time markers on the x-axis determined by a proportional division of the time when data points were collected, and a y-axis is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraphs 51, 58-59].

7-3.	Regarding claims 3 and 13, Ayers teaches all the limitations of claims 1 and 11 respectively, wherein: the test is a first test, the test result value is a first test result value, and the test range is a first test range, by disclosing [figure 4] which shows a first test, the Ca test, with five test values and a test range.
	Ayers teaches the historical test result data further includes a second test result value for a second test and a second test range for the second test, the graphical data further includes a second location for displaying a second indicator relative to the total range, the second indicator corresponding to the second test result value, and generating the graphical data further comprises calculating the second location by normalizing the historical test result data by fitting the second test range to the chart subrange, by disclosing that the user may choose multiple data series to graph within the test range [paragraph 61; figure 7]. As discussed in [paragraphs 51, 58-59], proportional time scales are used with time markers on the x-axis determined by a proportional division of the time when data .

7-4.	Regarding claims 4 and 14, Ayers teaches all the limitations of claims 3 and 13 respectively, wherein the first test range and the second test range are different, by disclosing that each test result data has its own reference range [paragraph 42; figure 3, ‘308’].

7-5.	Regarding claims 7 and 15, Ayers teaches all the limitations of claims 1 and 11 respectively, wherein each of the test range and the chart subrange correspond to a normal result range for the test type, by disclosing that the reference range for a test represents a normal result [paragraphs 42-43]. The y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraphs 51, 58-59].

7-6.	Regarding claim 8, Ayers teaches all the limitations of claim 1, wherein the chart subrange corresponds to an intermediate range of the total range such that the chart includes at least three visually delineated ranges, the at least three visually delineated ranges including a first visually delineated range corresponding to the chart subrange, a second visually delineated range corresponding to values below the first visually delineated range, and a third visually delineated ranges corresponding to values above the first visually delineated range, by disclosing that the y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraphs 51, 58-59; figures 4, 6].

7-7.	Regarding claim 9, Ayers teaches all the limitations of claim 1, wherein the chart subrange corresponds to one of an upper range and a lower range of the total range such that the chart includes at least two visually delineated ranges, the at least two visually delineated ranges including a first visually delineated range corresponding to the chart subrange and a second visually delineated range corresponding to values above the first visually delineated range when the template range is the lower range or values below the first visually delineated range when the template range is the upper range, by disclosing that The y-axis of the graph is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraphs 51, 58-59; figures 4, 6]. Further, through a manual process, a data range from which data of the current and past results is selected to be graphed [paragraph 55].

7-8.	Regarding claim 10, Ayers teaches all the limitations of claim 1, further comprising: subsequent to transmitting the graphical data to the user computing device, receiving, at the computing system and from the user computing device, a message including an identifier corresponding to a graphical element of the chart; and in response to receiving the message, transmitting from the computing system, at least one of additional test result data corresponding to the test or content associated with the test to the user computing device, by disclosing that a user may select one of the data series corresponding to a particular test to update the graph with the data points for the data series [paragraph 59].

Claims 16-20 (Method)
7-9.	Regarding claim 16, Ayers teaches the claim comprising: transmitting, from a user computing device, a request for historical test result data associated with a patient to a remote computing system, the request including a test type, by disclosing receiving at a medical device 100 a request from display device 104 to output a graph of medical data pertaining to a selected medical test and outputting the graph of the medical data in the layout [paragraph 10, lines 1-4; paragraph 36]. The [paragraph 26]. This may be applied to many different types of medical data and medical tests [paragraph 65]. 
	Ayers teaches receiving, at the user computing device and from the remote computing system, graphical data for rendering and displaying a chart of the historical test result data, wherein: the graphical data is generated by the remote computing device, by disclosing that the output comprises a report containing current results of medical tests, a range of reference data, and an indicator identifying if the current result is outside with regard to the range [paragraph 42]. The report may additionally include charts or graphs that illustrate the trends of the medical data over time [paragraph 50]. The graph includes proportional time scales with time markers determined by a proportional division of the time when data points were collected, and a y-axis divided into thirds with the middle third representing the normal range to follow the standard established for slidebars [paragraph 51].
Ayers teaches the graphical data includes an indicator location for displaying an indicator relative to a total range of a chart, the indicator corresponding to a test result value of a test included in the historical test result data, and the indicator location is calculated by the remote computing device by normalizing the historical test result data of the test by fitting a test range corresponding to the test to a chart subrange of the chart, the chart subrange being a portion of a total range of the chart corresponding to the test range, by disclosing that the graph includes current and past medical data as data points within the test range [paragraph 56; figure 4].  As shown in [figures 4, 6], various versions of the normalized data are presented using a scale about both the x and y axis [paragraphs 51, 58-59]
 	Ayers teaches in response to receiving the graphical data, rendering the graphical data using the user computing device to display the chart on a display of the user computing device, the chart including the indicator at the indicator location, by disclosing outputting the report and graph to the display device [paragraph 39; figures 4, 6-9].

7-10.	Regarding claim 17, Ayers teaches all the limitations of claim 16, wherein: the indicator location is one of a plurality of indicator locations included in the graphical data, each of the plurality of indicator locations associated with a respective test result value of a respective test of the test type, each indicator location is calculated by the remote computing device by normalizing the historical test result data of the respective test by fitting a respective test range corresponding to the respective test to the chart subrange, and rendering the graphical data includes displaying a respective indicator at each of the plurality of indicator locations, by disclosing that the graph includes the current and past medical data as data points [paragraph 56]. As discussed in [paragraphs 51, 58-59], proportional time scales are used with time markers on the x-axis determined by a proportional division of the time when data points were collected, and a y-axis is divided into thirds with the middle third representing the normal range to follow the standard established for slidebars.

7-11.	Regarding claim 18, Ayers teaches all the limitations of claim 16, wherein rendering the graphical data further includes displaying a most recent test result value adjacent a most recent indicator, by disclosing plotting the most historic data point nearest the y-axis, with time progressing from left to right across the x-axis [paragraph 58]. Thus, a rightmost indicator along the x-axis would represent the most reset test result value.

7-12.	Regarding claim 19, Ayers teaches all the limitations of claim 16, wherein the chart includes a plurality of visually delineated ranges, one of the visually delineated ranges corresponding to the chart subrange, by disclosing that the y-axis of the graph is divided into thirds with the middle third [paragraphs 51, 58-59; figures 4, 6].

7-13.	Regarding claim 20, Ayers teaches all the limitations of claim 16, further comprising: receiving a selection of a graphical element of the chart at the user computing device; transmitting, in response to receiving the selection, a request to the remote computing device including an identifier associated with the graphical element; and receiving, from the remote computing device, at least one of additional details of the test and informational content selected by the remote computing device, by disclosing that a user may select one of the data series corresponding to a particular test to update the graph with the data points for the data series [paragraph 59].

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al (Pub. No. US 2007/0198301) in view of Darguesse et al (U.S. Patent No. 10,497,076).

9-1.	Regarding claim 6, Ayers teaches all the limitations of claim 1. Ayers does not expressly teach the claim further comprising: receiving test result data at the computing system from a healthcare data system; and storing the test result data in one or more data sources of the computing system as part of the historical test result data; wherein the test result data is received through a translation layer between the computing system and the healthcare data system that converts the test result data into a common format for storage in the one or more data sources. Darguesse discloses a medical device connectivity module comprising connection means for collecting and storing medical data originating from at least one medical apparatus and data translation means for translating the received medical data into a common format [column 2, lines 40-47; column 4, lines 28-39]. This would help avoid compatibility issues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to translate the test result data of Ayers into a common format, as taught by Darguesse. This would help avoid compatibility issues.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALVIN H TAN/Primary Examiner, Art Unit 2178